               Case 2:20-cr-00214-RSM Document 20 Filed 01/25/21 Page 1 of 2




 1                                                 CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7
     UNITED STATES OF AMERICA,                     )   No. CR20-214-RSM
 8                                                 )
                     Plaintiff,                    )
 9                                                 )   ORDER GRANTING
                v.                                 )   UNOPPOSED MOTION TO
10                                                 )   CONTINUE TRIAL AND PRETRIAL
     MARCUS WILLIAM LOWE,                          )   MOTIONS DATES
11                                                 )
                     Defendant.                    )
12                                                 )
13
14          THE COURT has considered the unopposed motion to continue the trial date in

15   this case and finds that:

16          (a) taking into account the exercise of due diligence, a failure to grant a

17   continuance in this case would deny counsel for Mr. Lowe the reasonable time

18   necessary for effective preparation due to counsel’s need for more time to review the

19   evidence, consider possible defenses, and gather evidence material to the defense, as set

20   forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and

21          (b) a failure to grant such a continuance in this proceeding would likely result in

22   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

23          (c) the additional time requested is a reasonable period of delay, as counsel for

24   Mr. Lowe has requested more time to prepare for trial, to investigate the matter, to

25   gather evidence material to the defense, and to consider possible defenses; and

26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                  1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DUE DATE                                      Seattle, Washington 98101
       (United States v. Lowe, CR20-214-RSM) - 1                                 (206) 553-1100
               Case 2:20-cr-00214-RSM Document 20 Filed 01/25/21 Page 2 of 2




 1          (d) the ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and Mr. Lowe in any speedier trial, as
 3   set forth in 18 U.S.C. § 3161(h)(7)(A); and
 4          (e) the additional time requested between the current trial date of February 16,
 5   2021, and the new trial date is necessary to provide counsel for Mr. Lowe the
 6   reasonable time necessary to prepare for trial, considering counsel’s schedule and all of
 7   the facts set forth above; and
 8          (f) the period of delay from the date of this order to the new trial date is
 9   excludable time pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv).
10          IT IS THEREFORE ORDERED that the trial date in this matter shall be
11   continued to February 7, 2022, and that pretrial motions shall be filed no later than
12   December 30, 2021.
13          DONE this 25th day of December, 2021.
14
15                                                 A
                                                   RICARDO S. MARTINEZ
16                                                 CHIEF UNITED STATES DISTRICT
                                                   JUDGE
17
18
19   Presented by:
20
     s/ Sara Brin
21   Assistant Federal Public Defender
     Attorney for Marcus Lowe
22
23
24
25
26

                                                                  FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                   1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DUE DATE                                       Seattle, Washington 98101
       (United States v. Lowe, CR20-214-RSM) - 2                                  (206) 553-1100
